DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 13, 17-21, 24-25 and 27-31 are pending of which claims 13 and 21 are in independent form. Claims 13, 17-21, 24-25 and 27-31 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The claim amendments filed on 06/03/2022 resolve the antecedent basis discrepancy raised as claim objections to claims 17-18 and 24-25, therefore those claim objections have been removed.  The claim amendments and arguments as they apply to the 35 U.S.C. 103 rejections of the independent claims have been fully considered.  On pages 9-10 of the remarks, Applicant’s representative appears to argue that none of the cited prior art references disclose the newly amended independent claim limitations with respect to converting the process log information into an intermediate format.  Examiner has conducted a prior art search in light of the claim amendments and arguments as well as the Examiner Interview of 4/11/2022, and applied a new reference to address the claims as amended detailed in the rejection provided below.  Please also note U.S. Patent 6,782,003 and Foreign Reference CN 108052681 cited in the Prior Art section at the end of the action and in the attached PTO-892 as it relates to converting data from a source format to an intermediate format to a destination format.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17-21, 24-25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller et al. U.S. Pub. No. 2016/0378817 (hereinafter “Fuller”) in view of Foreign Patent No. CN 105681472 B (hereinafter “Hao”) in further view of Frampton et al. U.S. Pub. No. 2016/0246849 (hereinafter “Frampton”).
Regarding independent claim 13, Fuller discloses:
A non-transitory computer-readable medium storing computer-executable instructions for execution on a processor of a computing device to perform a process for obtaining and displaying process log information in a universal user interface for processes executing on different computing devices across an enterprise, the process comprising… (Fuller in the Abstract and at paragraphs [0001]-[0004] and [0013]-[0014] discloses identifying data variations and normalizing data across numerous complex systems such that it can be reported, i.e., displayed, via an interface running on a plurality of devices.    Examiner is of the position that normalizing data such that it can be reported on an interface across a plurality of devices and device types as disclosed in Fuller above reads on a universal user interface.  
Additionally, Fuller at paragraph [0010] discloses in part with emphasis added by the Examiner, “The data may include configuration data for designating settings for computing systems, archival data for storage in databases, instructions for execution on specified devices, and so on.”  Examiner is interpreting data including instructions for execution as disclosed in Fuller cited above as reading on log information…for processing executing…)

querying sources of process logs for processes of applications executing on the different computing devices of the enterprise to obtain process log information for importation into a target; (Fuller at paragraph [0018] discloses in part, “In another embodiment, the validation system 102 may query one or more devices on a network to retrieve data from the devices…”  Fuller at paragraph [0015] discloses in part, “Normalizing operations may include operations to convert data from a first format into a selected format, which may be called a normalized or standardized format…the validation system 102 may be configured to receive and process data in multiple formats, such as data from different database management applications…”  Additionally, Fuller at paragraph [0038] discloses in part, “If the data was successfully normalized, at 210, the method 200 may further include outputting the normalized data, at 212…In some embodiments, the normalized data may be passed to a storage module 114 for storage to a memory. In some embodiments, the normalized data may be returned to the user or system that provided the data or to another system.”  Examiner is of the position that Fuller in the above cited paragraphs discloses querying or receiving data from a source system or database, normalizing the data and outputting the data to another system or target database.  Lastly, with respect to the type of data being specific to process logs for processes of applications executing on the different computing devices, Fuller at paragraph [0010] discloses in part with emphasis added by the Examiner, “The data may include configuration data for designating settings for computing systems, archival data for storage in databases, instructions for execution on specified devices, and so on.”  Examiner is interpreting data including instructions for execution as disclosed in Fuller cited above as reading on log information…for processing executing…)

While Fuller at paragraph [0015] discloses converting data and data fields into various formats, Fuller does not disclose:
generating converted process log information by converting the process log information into an intermediate format, the intermediate format comprising a canonical format.
However, Hao at Page 4, in the fourth paragraph, and Page 5, section 3 of the attached PDF teaches obtaining log data and converting the log data into an intermediate, uniform [i.e., canonical] format.  Examiner’s interpretation of canonical is consistent with the specification at page 9 which describes the method as beneficial as it can be used with a plurality of data formats.
Both the Fuller reference and the Hao reference in the portions cited by the Examiner, are in the field of endeavor of data processing and data conversion.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the converting or normalization of data as disclosed in Fuller with the modifying of log data into a intermediate, uniform format as taught in Hao to facilitate in adding flexibility in accessing a log generating service (See Hao in the Abstract).

 While Fuller at paragraph [0015] discloses converting data and data fields into various formats, and Fuller at paragraph [0029] discloses a storage module relating data to a source by appending metadata identifying a source of the data, Fuller does not disclose:
adding line of business codes and or subject codes to the converted process log information…
However, Frampton at paragraphs [0023] and [0064] teaches receiving streams of log data and modifying log data by adding a source ID and/or a source type and identifying a source type using the log metadata.  Examiner is of the position that the source ID and source type taught in Frampton as cited above reads on line of business recited in the claim in a manner consistent with the specification of the present application at the end of page 6 and beginning of page 7 reciting in part with emphasis added by the Examiner, “During the translation process the line of business for the data (e.g., Marketing, Sales, etc.) may be determined from the source process log information and encoded…”
Both the Fuller reference and the Frampton reference in the portions cited by the Examiner, are in the field of endeavor of data processing and data conversion.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the converting or normalization of data as disclosed in Fuller with the modifying of data to add source information as taught in Frampton to facilitate in data management of high volumes of data (See Frampton at paragraphs [0003]-[0005] and [0023]).
 
accessing target process log information from the target that corresponds with the obtained process log information from the sources of process logs; generating converted target process log information by converting the target process log information into the canonical format (Fuller at paragraphs [0017]-[0021] discloses a normalization module and a validation module which can normalize data from a plurality of sources [i.e., plurality of sources for process log information and a target containing target process log information] and database systems and merge or migrate data based on rules and user defined instructions.  Additionally, Fuller at paragraphs [0027]-[0028]discloses a comparison module for comparing normalized data sets and looking for differences, Examiner is interpreting the comparison of data sets looking for differences, as the data sets corresponding to one another.)

validating the converted process log information by comparing the converted process log information in the canonical format with the converted target process log information in the canonical format (Fuller at paragraphs [0018] – [0019] discloses performing normalization on data to facilitate in validation of the data in various formats, and validation can include comparing data for differences from a plurality of sources.  Additionally, Fuller at paragraph [0022] discloses in part, “In some embodiments, the rules module 110 may determine whether a certain piece of data matches or corresponds to a related piece of data in an expected way.”  Lastly, Fuller at paragraph [0027] discloses in part, “The comparison module 112 may be configured to perform comparisons between normalized data sets, between compliance data sets, between other data, or any combination thereof. For example, the comparison module 112 can compare differences between sets of compliance data, as well as differences between sets of normalized data.”)

While Fuller at paragraph [0033] discloses validating before being finalized, or stored in a database, and Fuller at paragraph [0015] and [0019] discloses converting data from one format to another and validation rules specific to different sources, Fuller does not disclose: 
responsive to a successful validation of the converted process log information:
	converting the converted process log information from the intermediate format into a format suitable for the target.
However. Hao at Page 5, Section 3 of the attached PDF teaches log type configuration correspondence table for use in transferring intermediate data in a uniform data format to a final log destination [i.e., converting the intermediate data into a suitable format for the final log destination].

storing the process log information in the format suitable for the target in the target (Fuller at paragraph [0021] discloses migrating data to other database systems and Hao at Page 5, Section 3 of the attached PDF teaches using a log type configuration correspondence table to transfer log data to a final log at a server [i.e., convert to a proper format for storage in a target and storing].)

outputting information regarding whether the validating was successful (Fuller at paragraph [0019] discloses in part, “After performing validation operations, the rules module 110 may output compliance data including the results of the validation operations.”) 

displaying the universal user interface on a display device, wherein the universal user interface displays information regarding multiple ones of the processes across the enterprise sorted by line of business of the enterprise and sorted by subject based at least in part on the line of business codes and/or subject information codes (Fuller at paragraphs [0013], [0018] and [0031] discloses passing and presenting data, results and compliance data through and at an interface, a user interface and a GUI which Examiner detailed above as a universal user interface.  Additionally, Frampton at paragraph [0064] teaches in part querying a data store storing log data using the source ID [i.e., display information…sorted by subject].  Further, Frampton at paragraphs [0080] and [0089] teaches querying data using data fields as an identifier.)

in response to activation of a user interface component on the universal user interface, displaying more information regarding at least one of the multiple ones of the processes for at least one line of business on the universal user interface; and in response to activation of another user interface component on the universal user interfaces, displaying more information regarding at least one of the multiple ones of the processes for a selected subject on the universal user interface. (Fuller at paragraph [0031] discloses presenting at a user interface or a GUI, a plurality of information, including result information.  Examiner is of the position that such result information presented in a GUI format would allow a user to click on the various results, or result types described.  In the event that Applicant is not persuaded by Examiner’s interpretation, Examiner has provided the ‘803 reference cited in the prior art section at the end of the rejection that describes a user interface that allows a user to sort, filter, and expand data.  Further Examiner is relying on the Frampton reference at paragraphs [0023] and [0064] to teach line of business codes and/or subject codes.)

Regarding dependent claim 17, all of the particulars of claim 13 have been addressed above.  Additionally, Fuller discloses:
further storing instructions for querying the target to gain access to the process log information in the target (Fuller at paragraph [0009] discloses executing a stored set of instructions to implement the functions and methods disclosed throughout, Examiner is interpreting said instructions as including the validation system querying of one or more devices as disclosed in Fuller at paragraph [0018].  Lastly, Fuller at paragraph [0021] discloses instructions for migrating and merging data from a plurality of database systems and Fuller at paragraphs [0027]-[0028] discloses comparing data sets.) 

Regarding dependent claim 18, all of the particulars of claim 13 have been addressed above.  Additionally, Fuller discloses:
wherein the target holds process log information originating from multiple source databases (Fuller at paragraph [0010] discloses in part, “…archival data for storage in databases…”  Additionally, Fuller at paragraph [0032] discloses in part, “In some embodiments, memory 106 may be external to validation system 102. In some embodiments, memory 106 may include data of one or more databases, which may be accessed by validation system 102.”)

Regarding dependent claim 19, all of the particulars of claims 13 and 18 have been addressed above.  Additionally, Fuller discloses:
wherein the multiple source databases include at least two of different types (Fuller at paragraph [0018] discloses querying multiple devices for data, wherein the data from the plurality of devices can have varying formats [i.e., different types]).
 
Regarding dependent claim 20, all of the particulars of claim 13 have been addressed above.  Additionally, Fuller discloses:
wherein the validating comprises determining whether a count of processes for which log information is obtained in the process log information equals a count of applications for corresponding log information in the target (Fuller at paragraph [0022] discloses in part, “Some rules may direct that data must be a static value or range of values, must equal the sum or count of other data, must follow other constraints, or any combination thereof.”)

Regarding independent claim 21, while independent claim 21, a method claim, and independent claim 1, a non-transitory computer readable medium claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 21 is rejected under the same rationale as claim 1.

Regarding dependent claim 24, all of the particulars of claim 21 have been addressed above.  Additionally, claim 24 is rejected under the same rationale as claim 17.

Regarding dependent claim 25, all of the particulars of claim 21 have been addressed above.  Additionally, claim 25 is rejected under the same rationale as claim 18.

Regarding dependent claim 27, all of the particulars of claim 13 have been addressed above.  Additionally, Fuller discloses:

further storing instructions for determining at least one code of the line of business codes based on line of business data associated with the process log information (Fuller at paragraph [0017] discloses in part, ““Source” may indicate an application or device from which the data was received, a format in which the data was received, or other source identifying information.”  Additionally, Fuller at paragraph [0029] discloses a storage module relating data to a source by appending metadata identifying a source of the data and Frampton at paragraphs [0023] and [0064] teaches receiving streams of log data and modifying log data by adding a source ID and/or a source type and identifying a source type using the log metadata.  Examiner is of the position that the source ID and source type taught in Frampton as cited above reads on line of business recited in the claim in a manner consistent with the specification of the present application at the end of page 6 and beginning of page 7 reciting in part with emphasis added by the Examiner, “During the translation process the line of business for the data (e.g., Marketing, Sales, etc.) may be determined from the source process log information and encoded…”)

Regarding dependent claim 28, all of the particulars of claims 13 and 27 have been addressed above.  Additionally, Fuller discloses:
wherein the line of business data comprises one of application information or process information in the sources of process logs (Fuller at paragraph [0017] discloses in part, ““Source” may indicate an application or device from which the data was received, a format in which the data was received, or other source identifying information.”  Additionally, Fuller at paragraph [0029] discloses a storage module relating data to a source by appending metadata identifying a source of the data and Frampton at paragraphs [0023] and [0064] teaches receiving streams of log data and modifying log data by adding a source ID and/or a source type and identifying a source type using the log metadata.)

Regarding dependent claim 29, all of the particulars of claims 13 and 27 have been addressed above.  Additionally, Fuller discloses:
wherein the line of business data comprises a source computing device of the sources of process logs (Fuller at paragraph [0029] discloses a storage module relating data to a source by appending metadata identifying a source of the data and Frampton at paragraphs [0023] and [0064] teaches receiving streams of log data and modifying log data by adding a source ID and/or a source type and identifying a source type using the log metadata.)

Regarding dependent claim 30, all of the particulars of claim 21 have been addressed above.  Additionally, claim 30 is rejected under the same rationale as claim 27.

Regarding dependent claim 31, all of the particulars of claims 21 and 30 have been addressed above.  Additionally, claim 31 is rejected under the same rationale as claim 28.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2018/0364803
Paragraph [0107] teaching, “For example, the user interface may display visual indications of data 900 (e.g., bar graphs, etc.) and may allow a user to sort, filter, organize, hide, expand, and/or otherwise manipulate data 900 in any way that may serve to facilitate the user in gathering, using, and/or understanding the promotional effectiveness data in a particular implementation.”
2006/0224618
Paragraph [0004] as it relates to transforming data from one format to another and tagging a database field of data stored in a first format with the corresponding field in a second format.
U.S. Patent 7,039645
Claim 29 as it relates to converting records from source databases into an open format and tagging the converted records with source information. 
U.S. Patent 6,782,003
Claim 1 as it relates to converting data from a source format to an intermediate format to a destination format.
Foreign Reference CN 108319543
The Abstract as it relates to multi thread normalized log data.
Foreign Reference CN 108052681 
Abstract and Claim 1 as it relates to converting data from a source format to an intermediate format to a destination format.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154